Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
1.	The instant application, Application No. 17/532,008 (hereinafter the ‘008 application), filed November 22, 2021 which is a continuation reissue application of reissue 17/086,808, filed November 2, 2020, now issued as RE48,875, which is a continuation reissue application of reissue U.S. Application No. 16/291,981, filed on March 4, 2019, now issued as RE48,339, which is a continuation reissue application for reissue U.S. Application No. 15/703,212, filed on September 13, 2017, now issued as RE, 47372, which is an reissue application for U.S. Application No. 13/976,295, filed on June 26, 2013, now issued as U.S. Patent No. 9,135,466, which was a National Stage Entry of International Patent Application No. PCT/IB10/03488, filed December 30, 2010.

2.	The reissue application is to claim less than the Applicant had the right to claim in the patent. 
Claims 1-21 are cancelled. New claims 22-81 are pending.  
	
3.	The present application is being examined under the pre-AIA  first to invent provisions with respect to 35 U.S.C. 102, 35 U.S.C. 103, and 35 U.S.C. 112. Because the instant application is a reissue application filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.

4.	Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,135,466 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

5.	Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).
Applicant is reminded that the maximum term of the original patent is fixed at the time the patent is granted. While the term may be subsequently shortened, e.g., through the filing of a terminal disclaimer, it cannot be extended through the filing of a reissue. Accordingly, a deletion in a reissue application of an earlier-obtained benefit claim under 35 U.S.C. 120 will not operate to lengthen the term of the patent to be reissued (see MPEP 1405).

Reissue Declaration
6.       For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  

7.	The reissue oath/declaration filed with this application is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:
In the Reissue Declaration filed on November 22, 2021, the Applicant stated the following:

    PNG
    media_image1.png
    155
    683
    media_image1.png
    Greyscale

With respect to the broadened aspects, the stated error was already corrected in a previous reissue (17/086,808). The Oath/Declaration in both the instant and previous reissue are the same.  It has not been shown how the new claim limitation is an error related to broadening. 

8.	Claims 22-81 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.  
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

9.	Claims 22-77 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 22-77 of prior U.S. Patent No. RE48,875. This is a statutory double patenting rejection.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP §2159. See MPEP §§ 706.02(l)(1) -706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to 
www.uspto.gov/patents/process/file/efs/quidance/eTD-info-Usp.
10.	Claims 22-81 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 8-9, 20, 33-34 of U.S. Patent No. RE 47,372. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 22-77 of this instant application and claims 11-2, 8-9, 20, 33-34 of U.S. Patent No. RE 47,372 are directed to the same invention of providing information most relevant to a user as the user becomes impaired or experiences diminish capacity.
	Claims 22 and 37 are fully anticipated by claim 1 of U.S. Patent No. RE 47,372.
	Claim 27 is fully anticipated by claim 2 of U.S. Patent No. RE 47,372.
	Claims 38 and 54 are fully anticipated by claim 8 of U.S. Patent No. RE 47,372.
Claim 43 is fully anticipated by claim 9 of U.S. Patent No. RE 47,372.
Claims 55 and 71 are fully anticipated by claim 20 of U.S. Patent No. RE 47,372.
Claims 33-34 are fully anticipated by claims 25-26 of U.S. Patent No. RE 47,372, respectively.

11.	Claims 22-81 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 22-27, 33-34, 37, 39-45, 50-51, 55, 57-63, 66-67, 73, 75-79, 81 of U.S. Patent No. RE 48,339. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 22-77 of this instant application and claims 22-27, 33-34, 37, 39-45, 50-51, 55, 57-63, 66-67, 73, 75-79, 81 of U.S. Patent No. RE 48,339 are directed to the same invention of providing information most relevant to a user as the user becomes impaired or experiences diminish capacity.
	Claims 22 and 37 are fully anticipated by claim 22 of U.S. Patent No. RE 48,339.
	Claims 23-27 are fully anticipated by claims 23-27 of U.S. Patent No. RE 48,339, respectively.
	Claims 33-34 are fully anticipated by claims 33-34 of U.S. Patent No. RE 48,339, respectively.
Claim 36 is fully anticipated by claim 37 of U.S. Patent No. RE 48,339.
Claims 38 and 54 are fully anticipated by claim 39 of U.S. Patent No. RE 48,339.
	Claims 39-44 are fully anticipated by claims 40-45 of U.S. Patent No. RE 48,339, respectively.
	Claims 49-50 are fully anticipated by claims 50-51 of U.S. Patent No. RE 48,339, respectively.
Claim 53 is fully anticipated by claim 55 of U.S. Patent No. RE 48,339.
Claims 55 and 71 are fully anticipated by claim 57 of U.S. Patent No. RE 48,339.
	Claims 56-61 are fully anticipated by claims 58-63 of U.S. Patent No. RE 48,339, respectively.
	Claims 66-67 are fully anticipated by claims 68-69 of U.S. Patent No. RE 48,339, respectively.
Claim 70 is fully anticipated by claim 73 of U.S. Patent No. RE 48,339.
Claims 72-76 are fully anticipated by claims 75-79 of U.S. Patent No. RE 48,339.
	Claim 77 is fully anticipated by claim 81 of U.S. Patent No. RE 48,339.

		Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not anticipate or render obvious the limitation of “the processing circuitry is further configured to reduce a number of icons displayed on the graphical user interface based on at least one of the measurement of acceleration and the at least one biometric measurement” (claims 22, 38, 55) and “the processing circuitry is further configured to reduce a number of icons displayed on the graphical user interface based on at least one of the measurement of acceleration and the at least one biometric measurement indicating that the user is engaged in a physical activity” (claim 72).
Claims 23-37, 39-54, 56-71, 73-81 would be allowable by the same rationale applied against claims 22, 38, 55 and 72.
Claims 22-81 would be allowable if overcoming the above rejections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Minh Dieu Nguyen whose telephone number is (571) 272-3873. The examiner can normally be reached on 8:30am-5:00pm, M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Fuelling can be reached at (571) 270-1367.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
Signed:
/MINH DIEU NGUYEN/
Primary Examiner, Art Unit 3992

Conferees:
/MATTHEW E HENEGHAN/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/MICHAEL FUELLING/Supervisory Patent Examiner, Art Unit 3992